
	
		I
		111th CONGRESS
		1st Session
		H. R. 1680
		IN THE HOUSE OF REPRESENTATIVES
		
			March 24, 2009
			Mr. Arcuri introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To authorize the Secretary of Health and Human Services
		  to make grants to promote professional retrofit installation of fire alarm
		  detection systems and other fire detection and prevention technologies in
		  nursing homes, hospice facilities, and other appropriate
		  facilities.
	
	
		1.Short titleThis Act may be cited as the
			 Long-Term Care Life Safety Act of
			 2009.
		2.Retrofit
			 assistance grants for fire safety and prevention
			(a)AuthorityNot
			 later than 120 days after the date of the enactment of this Act, the Secretary
			 of Health and Human Services shall establish a program to award grants to
			 nursing homes, hospice facilities, assisted living facilities, residential care
			 program facilities, board and care facilities (as defined in section
			 1903(q)(4)(B) of the Social Security Act (42 U.S.C. 1396b(q)(4)(B))), and any
			 other facilities that are licensed or certified by the State and are determined
			 by the Secretary to be appropriate for a grant under this section, for the
			 purpose of retrofitting such homes and facilities with any professionally
			 installed fire alarm detection system or other fire detection and prevention
			 technology, as defined in subsection (c)(1).
			(b)PriorityIn
			 awarding grants under this section, the Secretary shall give priority to
			 applicants that demonstrate a need or hardship. In determining hardship, the
			 Secretary may take into account factors such as the age and condition of the
			 facilities of the applicant, the need for facility beds in the community
			 involved, and requirements imposed on the applicant to meet fire safety
			 regulations applicable under Medicare, Medicaid, other Federal programs, or
			 State or local licensing or building code standards.
			(c)DefinitionsIn
			 this Act:
				(1)The term fire alarm detection system
			 or other fire detection and prevention technology means a system, a
			 portion of a system, or a combination of systems and components for fire
			 protection, such as integrated systems of manual devices and automatic sensors
			 that, when activated, cause the systems to warn building occupants and
			 emergency forces; smoke detectors; automatic fire sprinkler systems;
			 specialized suppression systems and other active fire protection systems or
			 components installed in accordance with codes and standards such as those
			 developed by the National Fire Protection Association in the 2006 Life Safety
			 Code.
				(2)The term
			 Secretary means the Secretary of Health and Human Services.
				(d)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $40,000,000 for each of fiscal years 2010 through 2014.
			
